Title: From Benjamin Franklin to Deborah Franklin, 2 January 1771
From: Franklin, Benjamin
To: Franklin, Deborah

My dear Child,
London, Jan. 2. 1771
This is just to acknowledge the Receipt of your kind Letter of Nov. 25. which came to hand last Night, per Capt. Sparks. I had before received those per Capt. Falconer, by whom I shall write fully to you and all my Friends that correspond with me. I am, Thanks to God, as well as ever. My Love to our Children and the Kingbird, as you call him. In haste, I am, Your affectionate Husband
B Franklin
 Addressed (torn in half vertically): Franklin / Philadelphia